ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
The Boeing Company                            )      ASBCA Nos. 60264, 60265, 60266
                                              )                 60267,60268,60269
                                              )                 60270,60271,60879
Under Contract No. FA8614-04-C-2004           )

APPEARANCES FOR THE APPELLANT:                       Kara M. Sacilotto, Esq.
                                                     Nina S. Rustgi, Esq.
                                                      Wiley Rein LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Robert L. Duecaster, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                    ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 8 January 2018



                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60264, 60265, 60266, 60267,
60268, 60269, 60270, 60271 and 60879, Appeals of The Boeing Company, rendered in
conformance with the Board's Charter.

       Dated:
                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals